11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


David Michael Brooks,                         * From the 35th District
                                                Court of Brown County,
                                                Trial Court No. 1210368.

Vs. No. 11-13-00256-CV                        * September 26, 2013

Wal-Mart Stores, Inc.,                        * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.